Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/CN2019/073594, filed 1/29/2019, claiming priority to PRC Applications CN2018 101111413.5, filed 2/5/2018, and CN201810770644.7, filed 7/13/2018.
Election/Restrictions
Claims 1-15 and 19-23 are pending in the application. Applicants’ election without traverse of  Group I, claims 1-13 and 15, in the reply filed on 12/3/2021 is acknowledged. Accordingly, claims 14 and 19-23 are withdrawn, as drawn to non-elected inventions.
Applicants’ election of the species depicted below is also acknowledged.

    PNG
    media_image1.png
    190
    518
    media_image1.png
    Greyscale

Claim Interpretation
As discussed below, claims 1-8 and 15 are indefinite because of ambiguous recitations for options for variables R1-11. The claims were examined without regard to those options.
Claim Objections
Claim 7 is objected to because of the recitation of Z1-3 as variables, when Z1, Z2, and Z3 are all invariably C(R11). This is unnecessarily confusing. The claim should be amended to show a structure where Z1, Z2, and Z3 are replaced by C(R11).
Claim Rejections – Improper Markush Grouping
Claims 1-6, 11, 12, and 15 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature because they include compounds such as the following:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

These compounds clearly lack a substantial shared structural feature. They do not belong to a class of compounds that is recognized in the art as have similar properties.
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11, 12, and 15 are rejected under 35 U.S.C. §112, first paragraph, because the specification fails to comply with the written description requirement with respect to compounds in which Ring A is other than pyridyl and those in which Z1-3 are other than CH.   In encompassing other compounds, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.   
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Under MPEP §2163, possession may be shown in a variety of ways, including:
 i) description of an actual reduction to practice, such as by describing testing of the claimed invention or by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose; 
ii) a showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete; and
 iii) description of distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. 
Despite “a strong presumption that an adequate written description of the claimed invention is present when the application is filed,” (In re Wertheim, 541 F.2d 257, 263,191 USPQ 90, 97 (CCPA 1976), nevertheless, even an original claim may lack adequate written description, if an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. In the present case, that “particularity” is absent.
MPEP 2163 II. 3(a)ii explains that for a claimed genus the written description requirement is satisfied through sufficient description according to any of methods i, ii, or iii above of a representative number of species, where “representative number of species” means that the species are representative of the entire genus.
In the 141 examples disclosed, none has any of Z1-3 equal to N, none has Ring A other than pyridyl.
Therefore, it is found that one skilled in the art would not recognize that at the time of filing Applicants had possession of the full scope of the claimed invention.


Claims 1-6, 11, 12, and 15 are also rejected under this section, because the specification, while being enabling for example compounds does not reasonably provide enablement for compounds in which Ring A is other than pyridyl, those in which Z1-3 are other than CH, those in which R1,2 or 6 is other than H or methyl, or for compounds bearing multiple bicyclic, bromo, chloro, iodo, azido, nitro, or cyano substituents.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any experimentation necessary for the practice of the invention is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The scope of the claims is vast, as noted above. This invention is in the area of compounds for therapeutic use, a relatively unpredictable art.
The specification provides no guidance, direction, or examples pertaining to any compound in which any of Z1-3 is other than CH, in which Ring A is other than pyridyl or in which any group bears multiple bromo, iodo, nitro, azido, or cyclic substituents.
Predictability in chemistry depends on the general observation that compounds and groups with similar structures behave similarly. The claimed invention comprises compounds for therapeutic use – a use known to be particularly sensitive to structural variations. There are no compounds among the listed examples that have characteristics listed in the previous paragraph. The prior art provides no information to compensate for this absence. The behavior of compounds which differ markedly from those for which the specification provides guidance and direction cannot reasonably be predicted by a skilled artisan. Therefore, a skilled artisan would have no basis on to predict the behavior or effectiveness in therapy of compounds with substituents equal to moieties that differ from those in the exemplified compounds. Absent predictability of their behavior, the use of such compounds requires invention, not development. That is undue experimentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-12, and 15 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. These claims are indefinite because they include recitations for variables R1-11 that include such terms with “C0-8-” such as “C0-8-NR15R16.” A group like C3- NR15R16 or C8-NR15R16 is clearly in violation of valence rules. Such expressions occur in numerous places in these claims. Possibly Applicants intended to recite “C0-8-alkyl,” but there is no indication of this. 
Claims 2, 3, 4, 5, and 6 are also rejected under this section because these claims include phrases beginning “preferably…”  As explained in MPEP 2173.05(d), expressions of preferences belong in the specification rather than in the claims. In the claims such expressions lead to confusion as to the intended scope of the claims.

Allowable Subject Matter
Claim 13 is objected to as depending from a rejected base claim but is otherwise allowable.	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622